DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.

Response to Arguments
Claims 1 and 6-8 stand rejected under Section 102 and Section 103.  The drawings stand objected to.  The title stands objected to.  Claims 2-5 and 9-12 were previously canceled.
Applicants provided amendments to claims 1 and 6-8, provided replacement drawings, and provided a change to the title.
Turning first to the Title: Applicants’ amendment adds no new matter and is accepted and entered.  The objection to the title is withdrawn.

Section 102 and Section 103 rejections: Applicants’ amendments overcome the previously noted Section 102 and Section 103 rejections.  These rejections are withdrawn.  During an updated search, additional art was identified which renders obvious claim 7, as noted below.
Note: Applicants’ amendments to claim 7 potentially raise new matter issues, which are noted below in the Section 112 section and in the drawings section.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two openings, with one opening having a layer with two heights, of claim 7—if supported by the originally filed disclosure—must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
Claim 7, line 14: Change “a a” to “a”.
Claim 7, line 25: Change “bottom light-emitting layer overlaps with the top” to “top light-emitting layer overlaps with the bottom”.
Claim 8 is objected to for depending from objected-to base claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7: This claim has been amended to require a subpixel having a first light-emitting area and a second light-emitting area, with the pixel defining area defining a first opening and a second opening, wherein the first opening corresponds to the first light-emitting area, followed by steps for depositing a bottom light-emitting layer in the first opening using a first mask having at least one first deposition hole, then depositing a top light-emitting layer in the first opening using a second mask having at least a second deposition hole, such that the bottom light-emitting layer overlaps with the top light-emitting layer.  The overlapping top light-emitting layer and bottom light-emitting layer constitute a second light-emitting layer, and the non-overlapped region of the bottom light-emitting layer constitutes a first light-emitting layer, wherein a thickness of the second light-emitting layer is greater than a thickness of the first light-emitting layer.  The two light emitting layers of different thicknesses correspond to applicants’ Figure 10B or 11B.  However, claim 7 has also defined a second opening for a second light-emitting area of the same sub-pixel.  No further definition is provided for this second opening or the second light-emitting area.  The second light-emitting layer is not in the second opening and is not the second light-emitting area, because the second 
Claim 8 is rejected for depending from rejected claim 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7: As noted above, this claim has been amended to require a subpixel having a first light-emitting area and a second light-emitting area, with the pixel defining area defining a first opening and a second opening, wherein the first opening corresponds to the first light-emitting area, followed by steps for depositing a bottom light-emitting layer in the first opening using a first mask having at least one first deposition hole, then depositing a top light-emitting layer in the first opening using a second mask having at least a second deposition hole, such that the bottom light-
Claim 8 is rejected for depending from rejected claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heo, U.S. Pat. Pub. No. 2018/0190923, Figures 5-8 and further in view of Heo Figures 1-4.
Heo, Figures 5-8:

    PNG
    media_image1.png
    354
    419
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    350
    403
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    357
    408
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    353
    407
    media_image4.png
    Greyscale







    PNG
    media_image5.png
    302
    384
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    309
    464
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    535
    392
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    318
    400
    media_image8.png
    Greyscale

Regarding claim 7: Heo Figures 5-8 disclose a method for manufacturing a display panel, comprising steps of: providing the display panel (100, 200, 300) including a sub-pixel (at opening (OP)) and a pixel defining layer (PDL), wherein the sub-pixel comprises at least one first light-emitting area and at least one second light-emitting area (stepped EL), the first light-emitting area and the second light-emitting area are sequentially arranged in a direction perpendicular to a light-emitting direction of the sub-
Heo Figures 1-4 disclose a similar display panel, the display panel including a plurality of sub-pixels (P1-P5), wherein at least one of the sub-pixels comprises at least a sloped light-emitting area.  Heo specification ¶¶ 24-37.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Heo Figures 5-8 method and embodiment to make the Heo Figures 1-4 device because the .  

Allowable Subject Matter
Claims 1 and 6 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the Section 112 rejection and claim objection were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “providing a first mask having at least one first deposition hole, positioning the first deposition hole to correspond to the first opening, and depositing a first light-emitting layer in the first opening; and providing a second mask having at least one second deposition hole, positioning the second deposition hole to correspond to the second opening, and depositing a second light-emitting layer in the second opening such that a thickness of the second light-emitting layer is greater than a thickness of the first light-emitting layer”, in combination with the remaining limitations of the claim.
With regard to claim 6: The claim has been found allowable due to its dependency from claim 1 above.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Victoria K. Hall/Primary Examiner, Art Unit 2897